

117 HR 1884 IH: Save Oak Flat Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1884IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. Grijalva (for himself, Ms. Moore of Wisconsin, Mr. Kilmer, Mr. Ruiz, Mr. Sablan, Ms. McCollum, Mr. Meeks, Mr. Huffman, Mr. Hastings, Ms. Leger Fernandez, Mr. DeFazio, Mr. Gomez, Mr. Cárdenas, Mrs. Napolitano, Ms. Norton, Ms. Meng, Ms. DeGette, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, and for other purposes.1.Short titleThis Act may be cited as the Save Oak Flat Act.2.FindingsCongress finds as follows:(1)Section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p) authorizes Oak Flat, which is sacred to Indian Tribes in the region and is part of the larger Chí’chil Biłdagoteel Traditional Cultural Property listed in the National Register of Historic Places, to be transferred to Resolution Copper.(2)Resolution Copper plans to hold Oak Flat privately for a mining project that will—(A)result in the physical destruction of Tribal sacred areas and deprive American Indians from practicing their religious ceremonies and other traditional practices;(B)create significant negative environmental impacts by destroying Oak Flat and depleting and contaminating precious water resources; and(C)require significant quantities of water, which will—(i)likely affect the local hydrology, including the underlying aquifer; and(ii)result in polluted water that will seep into drinking water supplies.(3)(A)Once Resolution Copper owns Oak Flat, Resolution Copper plans to use the highly destructive block cave mining method to remove 1 cubic mile of ore that (as of the date of enactment of this Act) is located 7,000 feet beneath the surface of the earth without replacing any of the earth removed, because that is the cheapest form of mining.(B)Resolution Copper admits that the surface of Oak Flat will subside and ultimately collapse, destroying forever the Tribal sacred areas described in paragraph (2)(A).(4)The Tonto National Forest in which Oak Flat is located was established in 1905 from the ancestral homelands of American Indians, who were forcibly removed at gunpoint from Oak Flat and other areas of the Forest by the Army during the 1880s and held as prisoners of war until the early 1900s.(5)(A)Section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p)—(i)was included in that Act without proper legislative process, in a manner that circumvented the will of the majority of Members of Congress; and(ii)was originally introduced in the House of Representatives as H.R. 687 and in the Senate as S. 339 during the 113th Congress.(B)H.R. 687 was—(i)brought to the floor of the House of Representatives for consideration twice; and(ii)pulled from consideration each time.(C)S. 339 was never considered—(i)by the Senate; or(ii)for mark-up by the Committee on Energy and Natural Resources of the Senate.(D)Section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p) was included in that Act without majority support from either the House of Representatives or the Senate.(E)A proposed amendment to remove that section was not allowed to be considered before passage of the bill.(6)(A)Indian Tribes have—(i)ceded or had taken from the Tribes millions of acres of land to help build the United States; and(ii)suffered under Federal assimilationist policies that sought to destroy Tribal cultures.(B)Despite those policies, American Indians continue to practice their religions as they have done for thousands of years.(C)American Indian places of worship, or sacred areas, are often land-based, including mountains, streams, and trees.(D)As a result of previous Federal land policies that resulted in the significant loss of land of Indian Tribes, many sacred areas of the Tribes are currently located on Federal land.(7)(A)The United States has a trust responsibility acknowledged by Congress to protect Tribal sacred areas on Federal land, including pursuant to laws requiring meaningful consultation with affected Indian Tribes before making decisions that will impact American Indians; but(B)in contradiction to those laws, section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p) requires the mandatory conveyance of a Tribal sacred area located on Federal land, regardless of the outcome of consultation with affected Indian Tribes.(8)Section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p)—(A)was strongly opposed by Indian Tribes throughout the United States because that section establishes a dangerous legislative precedent for the lack of protection of Tribal sacred areas located on Federal land by mandating the conveyance of Federal land with significant religious, cultural, historic, and anthropological significance for Indian Tribes to a private company that will destroy the land;(B)circumvents standard environmental review procedures that ensure that the public interest is protected, including the interests of Indian Tribes; and(C)requires a mandatory conveyance of Oak Flat, regardless of the findings resulting from the environmental review process.(9)The inclusion in the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 of section 3003 of that Act (16 U.S.C. 539p) establishes a negative precedent for—(A)the legislative process; and(B)Federal Indian policy.3.DefinitionsIn the Act:(1)Oak FlatThe term Oak Flat means the approximately 2,422 acres of Forest System land in the Tonto National Forest in southeastern Arizona commonly known as Oak Flat and generally depicted as Oak Flat Withdrawal Area on the map titled Save Oak Flat Act of 2021 and dated March 15, 2021.(2)Resolution CopperThe term Resolution Copper means Resolution Copper Mining, LLC, a Delaware limited liability company.4.Repeal and withdrawal(a)RepealSection 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p) is repealed.(b)WithdrawalSubject to valid rights in existence on the date of the enactment of this Act, Oak Flat is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.